Citation Nr: 0920763	
Decision Date: 06/03/09    Archive Date: 06/09/09

DOCKET NO.  03-28 840A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional (RO) Office 
in Newark, New Jersey



THE ISSUE

Entitlement to service connection for schizophrenia.  



REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney



WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

S. J. Janec, Counsel


INTRODUCTION

The Veteran had active military service from October 1984 to 
October 1987.  

This matter initially came before the Board of Veterans' 
Appeals (Board) from an October 2002 rating decision of the 
RO that denied service connection for herpes zoster, pelvic 
inflammatory disease (PID) and a nervous condition due to 
post-operative surgery.  

The September 2003 Statement of the Case (SOC) 
recharacterized the last issue as service connection for 
schizophrenia.  The Veteran appealed the determinations to 
the Board.  

In a March 2007 decision, the Board also denied the claims.  
The Veteran appealed to the United States Court of Appeals 
for Veterans Claims (Court).  In a December 2008 Order, the 
Court granted the Joint Motion of the parties, vacated that 
part of the Board's March 2007 decision that denied service 
connection for schizophrenia, and remanded the matter for 
further adjudication.  The remaining issues were dismissed.  

In February 2009, the Board received additional evidence from 
the Veteran without a waiver of RO review in accordance with 
38 C.F.R. § 20.1304 (2008).  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required.  




REMAND

In the Joint Motion, the parties noted that although the 
Veteran was afforded a VA examination in conjunction with her 
claim for service connection for schizophrenia, the examiner 
was not asked to provide an opinion on the etiology of the 
disorder.  Consequently, a remand is required.  

Additionally, in a January 2009 letter to the Board, the 
Veteran's attorney noted that the March 2007 Board decision 
indicated that the Veteran's service treatment records were 
not in the file and requested that they be located.  

Upon a review of the file at this time, the Board observes 
that there is an envelope of service treatment records 
included in the claims folder; however, it is not clear if 
those records are complete.  Hence, an additional attempt to 
secure any outstanding service treatment records should be 
made.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should make another attempt to 
secure the Veteran's service treatment 
records through official channels.  All 
efforts to obtain her records should be 
documented in the claims file.  

2.  The Veteran should be afforded a VA 
examination to ascertain the likely 
etiology of her paranoid schizophrenia.  
The claims folder and a copy of this 
Remand should be made available to the 
examiner for review before the 
examination.  A notation to the effect 
that this record review took place should 
be included in the report of the 
examiner.  Any indicated studies should 
be performed.  

The examiner should provide a current 
psychiatric diagnosis for the Veteran, 
and state an opinion as to whether the 
evidence shows that it is at least as 
likely as not that the Veteran's paranoid 
schizophrenia had its clinical onset in 
service or within one year of her 
discharge from service.  If the examiner 
cannot state the requested opinion 
without resorting to speculation, he or 
she should so indicate.  The examiner 
should set forth all examination findings 
and diagnoses, along with the compete 
rationale for all conclusions reached.  

3.  The RO must notify the Veteran that 
it is her responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause will 
result in the case being considered on 
the evidence of record.  38 C.F.R. 
§§ 3.158, 3.655 (2008).  In the event 
that the Veteran does not report for the 
aforementioned examination, documentation 
must be obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It must also be 
indicated whether any notice that was 
sent was returned as undeliverable.  

4.  After the above has been completed, 
as well as any additional indicated 
development indicated by the record has 
been accomplished, VA must readjudicate 
the issue currently on appeal based on 
all relevant evidence on file.  If the 
benefit sought on appeal remains denied, 
the Veteran and her representative must 
be provided a Supplemental Statement of 
the Case and must be afforded an 
appropriate opportunity to respond.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

No action is required by the Veteran until she receives 
further notice; however, she may present additional evidence 
or argument while the case is in remand status.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims 
that are remanded by the Board of Veterans' Appeals or by the 
United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  

